                                                                    p        »   I         E   If^

STEVEN OWENS,
                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division
                                                                    F        FB I82D20

                                                                     CLEHK, U.S. DISTRICTCOURT
                                                                           RICHMOND. VA

      Plaintiff,

V.                                               Civil Action No. 3:18CV433

LT. MOORE, ^      al. ,

      Defendants.


                                MEMORANDUM OPINION


      Steven Owens, a Virginia inmate proceeding pro se, filed this

42   U.S.C.   §   1983    action.       This    action   proceeds       on   Owens's

PARTICULARIZED COMPLAINT.           ("Complaint," ECF No. 16.)          The matter

is   before   the Court    on     Defendant    Moore's MOTION TO     DISMISS         FOR

FAILURE TO STATE A CLAIM ("Motion to Dismiss," ECF No. 31) and the

Court's responsibility to review prisoner actions under 28 U.S.C-.

§§ 1915(e) (2) and 1915A.1          For the reasons that follow, the Motion

to Dismiss     (ECF No.   31)     will be granted,    and the action will be

dismissed without prejudice.^


                           I.      STANDARD OF REVIEW


       Pursuant to the Prison Litigation Reform Act                 ("PLRA") this

Court must dismiss any action filed by a prisoner if the Court

determines the action       (1)    "is frivolous" or     (2)   "fails to state a



      1 Defendant Moore is the sole remaining defendant.

     2 The Court corrects the capitalization and punctuation in
the quotations from Owens's Complaint.
